DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 5 recites the limitation "a predetermined third condition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-8 recites the limitation "the object recognition model" in various places.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (US Pub. 2012/0134532) in view of A comprehensive hands on guide to transfer learning with real world applications in deep learning, by Sakar.  
With respect to claim 1 as best understood, Ni discloses A system comprising: 
one or more processors; and one or more storage devices, wherein the one or more storage devices are configured to store an image time series including a target object, and 
[a trained object recognition model for one or more objects which are different from the target object], and the one or more processors are configured to acquire a movement trajectory of the target object from a recognition result of the target object in the image time series by the object recognition model, and determine diverting availability of the object recognition model to the target object based on the movement trajectory of the target object, (see figure 3, figure 2A, 2B, paragraphs 0024-0028, wherein specifically, a system receives the monitoring data i.e. “target data”, transmitted to the behaviors model “trained object recognition model”, and determines if the object behaved abnormally “diverting availability” if the behaviors fits non of the normal behavior model), as claimed.
However, Ni fails to explicitly disclose a trained object recognition model for one or more objects which are different from the target object, as claimed.  
Sarkar in the same field teaches a trained object recognition model for one or more objects which are different from the target object, (see section Transfer learning: idea, figure for ideas for deep transfer learning having a source model trained with source data different from target data), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of object detection using image analysis.  Teaching of Sarkar of having a model trained in source model other than the target data can be incorporated in to the Ni’s system (see figure 2A, S211) for suggestion and modification will yield a predictable results, for motivation.  

With respect to claim 2 as best understood, combination of Ni and Sarkar further discloses wherein the movement trajectory of the target object includes a trajectory of position change of the target object and a trajectory of posture change of the target object, and when at least one of the trajectory of position change of the target object and the trajectory of posture change of the target object deviates from a predetermined condition, the one or more processors determine that diverting of the object recognition model to the target object is unavailable, (see Ni paragraph 0038 and 0040, for trajectory and depending on the trajectory the behavior or abnormal behavior is determined), as claimed.

With respect to claim 3 as best understood, combination of Ni and Sarkar further discloses wherein when the movement trajectory of the target object deviates from a condition that defines a time series consistency within the movement trajectory of the target object, the one or more processors determine that diverting of the object recognition model to the target object is unavailable, (see Ni paragraph 0028, behavior model), as claimed.

With respect to claim 4 as best understood, combination of Ni and Sarkar further discloses wherein the one or more processors are configured to determine that diverting of the object recognition model to the target object is available when the movement trajectory of the target object satisfies a predetermined first condition, determine to modify an object model for which the object recognition model is learned to generate an object model of the target object for learning of the object recognition model when the movement trajectory of the target object satisfies the first condition and does not satisfy a predetermined second condition stricter than the first condition, and determine to divert the object recognition model for recognition of the target object without the learning of the object recognition model when the movement trajectory of the target object satisfies the second condition, (see Ni paragraph 0039, obtained feature data is transferred to the behavior model and behavior model conduct analysis and updates the existed model), as claimed.

With respect to claim 5 as best understood, combination of Ni and Sarkar further discloses wherein the one or more processors are configured to identify an image that deviates from a predetermined third condition in the movement trajectory of the target object, and modify the object model for which the object recognition model is learned using the identified image, (see Ni paragraph 0040, for predetermined conditions in the movement trajectory of the vehicle “target” and paragraph 0039 for updating model “modify object model”), as claimed.

With respect to claim 6 as best understood, combination of Ni and Sarkar further discloses wherein the one or more processors are configured to calculate a movement trajectory of the target object from the image time series without using the object recognition model, and determine the diverting availability of the object recognition model to the target object based on a comparison result between the calculated movement trajectory of the target object and the movement trajectory of the target object obtained from the recognition result of the object recognition model, (see Ni paragraph 0038 and 0040, for trajectory and depending on the trajectory the behavior or abnormal behavior is determined), as claimed.

Claim 9 is rejected for the same reasons as set forth in the rejections of claim 1, because claim 9 is claiming subject matter of similar scope as claimed in claim 1.  

Claim(s) 7 and 8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (US Pub. 2012/0134532) in view of A comprehensive hands on guide to transfer learning with real world applications in deep learning, by Sakar as applied to claim 6 above, and further in view of Matsugu et al (5,706,419).  
With respect to claim 7 as best understood, Ni and Sarkar discloses all the limitations as claimed and as rejected above in claim 6.  However, they fail to disclose wherein the one or more processors restore a three-dimensional shape of the target object from the image time series, and calculate a movement trajectory of the target object from movement of the restored three-dimensional shape without using the object recognition model, as claimed.
Matsugu in the same field of image processing teaches wherein the one or more processors restore a three-dimensional shape of the target object from the image time series, and calculate a movement trajectory of the target object from movement of the restored three-dimensional shape without using the object recognition model, (see figure 2, figure 6), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of object detection using image analysis.  Teaching of Matsugu of having a reference image in order to reconstruct the object can be incorporated in to the Ni system (see figure 4, S403, image analysis) for suggestion, and modification to the system will yields an image reconstruction of three dimensional shape model (see Matsugu col. 2, lines 24-26) for motivation.  

With respect to claim 8 as best understood, combination of Ni, Sarkar and Matsugu further discloses wherein images included in the image time series include images of a reference object together with images of the target object, and the one or more processors calculate a movement trajectory of the target object based on a movement trajectory of the reference object in the image time series without using the object recognition model, (see figure 2, figure 6), as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663